Citation Nr: 1124107	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-29 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

A. Jaeger, Counsel


INTRODUCTION

The Veteran served on active duty from September 1982 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In connection with this appeal, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in February 2010; a transcript of that hearing is associated with the claims file.

With respect to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board notes that the RO originally adjudicated such claim as entitlement to service connection for major depressive disorder.  However, the Board has recharacterized this issue as shown on the title page of this decision in light of the United States Court of Appeals for Veterans Claims' (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

Relevant to the Veteran's claims of entitlement to service connection for a back disorder and an acquired psychiatric disorder, the Board notes that, at the time of his February 2010 Board hearing, he submitted additional evidence consisting of duplicative service treatment records, statements from his former spouse and sister, and a February 2010 medical record from Dr. Garcia Negron.  In connection with such submission, the Veteran did not provide a waiver of agency of original jurisdiction (AOJ) consideration of the evidence.  See 38 C.F.R. § 20.1304.  However, as the Veteran's claims of entitlement to service connection for a back disorder and an acquired psychiatric disorder are being remanded, the AOJ will have an opportunity to review all of the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The issues of entitlement to service connection for a back disorder and an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  A right knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.

2.  A left knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

2.  A left knee disorder was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1116, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

With respect to the claims adjudicated herein, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an August 2008 letter, sent prior to the initial unfavorable decision issued in January 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.   

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  In this regard, he indicated at his February 2010 Board hearing that he did not currently seek treatment for his right and left knee disorders.

The Board notes that the Veteran reported at his February 2010 Board hearing that he was awarded Social Security Administration (SSA) disability benefits based, in part, on his back disorder and acquired psychiatric disorder; however, he did not report that he was in receipt of such benefits due to his bilateral knee disorders.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "not all medical records or all SSA disability records must be sought-only those that are relevant to the [V]eteran's claim.  To conclude that all medical records or all SSA disability records are relevant would render the word 'relevant' superfluous in the statute [governing VA's duty to assist]."  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  The Federal Circuit further held that "relevant records for the purpose of § 5103A are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the [V]eteran's claim."  Id.  In the instant case, the Board finds that the outstanding SSA records are not relevant to the Veteran's claims decided herein as they do not pertain to his right and left knee disorders.  As such, the SSA records would not raise a reasonable possibility of substantiating the Veteran's claims.  Therefore, the Board concludes that the outstanding SSA records are irrelevant to the claims decided herein and it is not necessary to obtain them.

The Veteran was also afforded a VA examination in October 2008 with respect to the issues decided herein.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issues, as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with diagnostic testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issues decided herein has been met.  

The Veteran was also provided an opportunity to set forth his contentions during a Board hearing before the undersigned in February 2010.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the February 2010 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Also, information was solicited regarding onset of the Veteran's claimed right and left knee disorders, his current symptoms, and any causal link between the claimed disorders and active service.  In addition, the hearing focused on the elements necessary to substantiate the Veteran's claims, to include the necessity of a causal connection between his claimed right and left knee disorders and service.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, the hearing discussion did not reveal any evidence that might be available that had not been submitted by the Veteran.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.


II.  Analysis

At his February 2010 Board hearing and in documents of record, the Veteran contends that he injured his knees during basic training when they would swell up.  He further alleges that his currently diagnosed right and left knee disorders are related to such in-service injuries and, therefore, service connection is warranted.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service treatment records reflect that, in October 1982, he complained of pain in the back of the left leg and calf.  Following a physical examination, ligament strain was diagnosed.  In November 1982, the Veteran complained of left knee pain for the prior four weeks.  Following a physical examination, a sore knee was diagnosed.  On the Veteran's July 1984 separation examination, he reported that had or previously had a "trick" or locked knee.  Upon inquiry by the examiner, the Veteran further indicated that he had a trick knee.  Upon clinical evaluation, his lower extremities were normal.  

Post-service treatment records are negative for any complaints, treatment, or diagnoses referable to the Veteran's right or left knee.  However, at the October 2008 VA examination, he was diagnosed with an oblique tear, posterior horn of medial meniscus, mild osteoarthritis involving mostly the medial femorotibial joint and the femoral patellar joint, with small subchondral cystic changes of the patellar upper pole, small suprapatellar effusion, and patellar spur of the right knee.  The Veteran was also diagnosed with a medial meniscus posterior horn peripheral tear at the junction with the meniscal body, small knee effusion, and patellar apex small foci of pronounced chondromalacia of the left knee.  As such, the record reflects that the Veteran has current diagnoses of a right and left disorder.

Therefore, the Board has first considered whether service connection is warranted for a right and/or left knee disorder on a presumptive basis.  However, the record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in September 1984.  As such, presumptive service connection is not warranted for right and left knee disorders.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Consequently, the remaining inquiry is whether the Veteran's right and left knee disorders are directly related to his military service.  In this regard, the October 2008 VA examiner, after interviewing the Veteran; reviewing the record, to include the service treatment records reflecting complaints of left knee pain and a diagnosis of a sore knee; and conducting a physical examination with diagnostic testing, determined that as there was no evidence of treatment due to a bilateral knee condition up to several years after active service, indicating that the condition of the knees was acute and transitory and resolved with military treatment given.  He further indicated that there were no chronic residuals at that time and specifically noted that the Veteran was never treated during service for his right knee.  As such, the examiner opined that the Veteran's currently diagnosed right and left knee conditions were not caused by, the result of, or related to active service.  

The Board accords great probative weight to the October 2008 VA examiner's opinion as such was predicated on an interview with the Veteran wherein he reported that he initially injured his bilateral knees during his military service; a review of the service treatment records, to include the report of complaints of left knee pain and a diagnosis of a sore knee; and a physical examination, to include diagnostic testing.  Moreover, the October 2008 VA examiner's opinion contained clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board accords great probative weight to the October 2008 VA examiner's opinion.  There is no contrary medical opinion of record.

The Board notes that the Veteran has contended on his own behalf that his current right and left knee disorders are related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).   

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's right and left knee disorders and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992).  

Here, while the Veteran is competent to describe his in-service bilateral knee complaints and his current manifestations of right and left knee disorders, the Board accords his statements regarding the etiology of such disorders little probative value as he is not competent to opine on such complex medical questions.  Moreover, the Veteran has offered only conclusory statements regarding the relationship between his in-service duties and knee complaints, and his current right and left knee disorders.  In contrast, the October 2008 VA examiner took into consideration all of the relevant facts in providing an opinion, to include the type of the Veteran's in-service complaints and diagnoses as well as the current nature of his right and left knee disorders.  Therefore, the Board accords greater probative weight to the October 2008 VA examiner's opinion.

Additionally, to the extent that the Veteran has contended that he has experienced bilateral knee symptomatology since his service discharge, the Board finds such statements to lack credibility and, therefore, accords no probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).

In the instant case, the Board finds the Veteran's statements regarding continuity of symptomatology to be not credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.   Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Board notes that post-service treatment records are negative for any complaints, treatment, or diagnoses referable to the Veteran's right or left knee until October 2008, the date of his VA examination.  Moreover, the Veteran indicated at his February 2010 Board hearing that he was not currently being treated for his right and left knee disorders.  In fact, the record is void of complaints regarding the Veteran's bilateral knees until he submitted his claim for VA benefits in August 2008.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has had bilateral knee pain since service is inconsistent with the contemporaneous evidence.  As such, the Veteran's lay assertions of continuity of bilateral knee symptomatology are less credible and persuasive in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding continuity of bilateral knee symptomatology to be not credible.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for right and left knee disorders.  As such, that doctrine is not applicable in the instant appeal, and his claims must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.


REMAND

Regarding the Veteran's claims of entitlement to service connection for a back disorder and an acquired psychiatric disorder, the Board finds that a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide his claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

At his February 2010 Board hearing and in documents of record, the Veteran contends that he injured his back while working in the motor pool lifting tires and heavy equipment.  He further alleges that his military experience, to include leaving his family and the stress of military life, resulted in his acquired psychiatric disorder.  Therefore, the Veteran claims that service connection is warranted for such disorders.

The Board initially finds that a remand is necessary in order to obtain outstanding records from the SSA.  As indicated by the Veteran at his February 2010 Board hearing, he was awarded SSA disability benefits based, in part, on his back disorder and acquired psychiatric disorder.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

The Board further finds that a remand is necessary in order to afford the Veteran VA examinations so as to determine the current nature and etiology of his back disorder and acquired psychiatric disorder.

In this regard, his service treatment records reflect that, in February 1984, the Veteran complained of lower back pain for the prior 15 days.  He denied previous problems, radiating pain, or bowel or bladder symptoms.  The Veteran attributed his pain to riding in a 5 ton capacity truck.  Following a physical examination, left sacroiliac strain was diagnosed.  On the Veteran's July 1984 separation examination, he reported that had or previously had recurrent back pain, frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  Upon inquiry by the examiner, the Veteran further indicated that he had recurrent back pain as well as trouble getting to sleep, and excessive worry and depression due to his job.  Clinical evaluation of his spine and other musculoskeletal systems as well his psychiatric system was normal. 

Relevant to the Veteran's back disorder, post-service treatment records reflect complaints of a sudden onset of back pain in May 1996.  It was noted that there was no trauma.  He again complained of back pain in September 1996.  An October 2008 statement from Dr. Rivera indicated that the Veteran complained of chronic low back pain and reported that such started in 1983 when he was on military service.  It was noted that, during such time, the Veteran had repetitive lifting and bending of heavy objects and, thereafter, started to suffer from low back pain that continued to the present.  Dr. Rivera diagnosed lumbar spondylosis with lumbar spinal stenosis and chronic low back pain.  Additionally, an October 2008 MRI revealed multilevel degenerative changes of the lumbar spine.  

In a February 2010 statement, the Veteran's sister reported that, in 1984 and 1985, the Veteran was unable to lift heavy objects due to his back pain.  Also in a February 2010 statement, the Veteran's former spouse indicated that she was married to the Veteran during his military service and, in 1984, after he was discharged, he was complaining of pain in his lower back frequently and lost his job for not being able to comply with certain tasks that required lifting heavy objects.

In a February 2010 statement, Dr. Garcia Negron noted the Veteran's report of constant low back pain beginning during his military service when he was required to lift, pull, and push heavy objects as a result of his duties in the motor pool.  Following a physical examination, Dr. Garcia Negron opined that the Veteran's low back condition was at least as likely as not related to his military service.  He indicated that such opinion was based on the Veteran's report that he never injured his back prior to service and was limited from performing heavy work after service.  Dr. Garcia Negron concluded that it was more probable than not that the Veteran's back was injured during service.  He further stated that the Veteran apparently self-medicated with over the counter pain medications and rest, which was why he never sought medical attention during service, but right after service, he was complaining about his back.  However, Dr. Garcia Negron indicated that, in offering his opinion, he had no access to old medical and military records.

Therefore, in light of the Veteran's in-service treatment and complaints pertaining to back pain, his current diagnosis of a back disorder, the lay statements of record, and Dr. Garcia Negron's February 2010 opinion, the Board finds that a remand is necessary in order to afford the Veteran a VA examination in order to determine the current nature and etiology of his back disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Relevant to the Veteran's acquired psychiatric disorder, post-service treatment records reflect that he was hospitalized in September 2000 for major depression, alcohol dependency, and cocaine abuse.  At such time, the Veteran denied having any previous psychiatric treatment or hospitalizations; however, it was noted that he had a history of ambulatory psychiatric treatment without success.  In August 2008, VA treatment records reflect a diagnosis of depressive disorder not otherwise specified.  In a February 2010 statement, the Veteran's sister reported that, in 1984 and 1985, the Veteran's demeanor was very sad and depressed.  Also in a February 2010 statement, the Veteran's former spouse indicated that she was married to the Veteran during his military service and noticed, on many occasions, episodes of sadness without apparent reason.

Therefore, in light of the Veteran's in-service complaints pertaining to frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort, his current diagnosis of an acquired psychiatric disorder, and the lay statements of record, the Board finds that a remand is necessary in order to afford the Veteran a VA examination in order to determine the current nature and etiology of his acquired psychiatric disorder.  See McLendon, supra.

Additionally, while on remand, the Veteran should be requested to identify any outstanding treatment records regarding his back disorder and acquired psychiatric disorder.  Thereafter, all identified records, to specifically include VA treatment records from the San Juan VA Medical Center dated from October 2008 to the present, should be obtained and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any outstanding treatment records regarding his back disorder and acquired psychiatric disorder.  After securing any necessary authorization forms, obtain all identified records not already contained in the claims file, to specifically include VA treatment records from the San Juan VA Medical Center dated from October 2008 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his current back disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify all current diagnoses of the back.

Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed back disorder is related to the Veteran's military service, to include his left sacroiliac strain for which he was treated in February 1984, his complaints of recurrent back pain at the time of his service separation examination in July 1984, and/or his service duties pertaining to lifting tires and heavy equipment in the motor pool.  The examiner should further indicate whether the Veteran had arthritis of the back within one year of his service discharge in September 1984 and, if so, he should describe the manifestations.  

In offering any opinion, the examiner must consider Dr. Garcia Negron's February 2010 opinion as well as the lay statements of record regarding the incurrence of the Veteran's back disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

4.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his current acquired psychiatric disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  The examiner should identify all current acquired psychiatric disorders diagnosed in accordance with the Fourth Edition of the Diagnostic and Statistical Manual of Mental Disorders, 1994 (DSM-IV).

Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed acquired psychiatric disorder is related to the Veteran's military service, to include his complaints of frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort at the time of his service separation examination in July 1984 and/or his military experience, to include leaving his family and the stress of military life.  

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's acquired psychiatric disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's service connection claims should be readjudicated based on the entirety of the evidence, to include all evidence received since the issuance of the July 2009 statement of the case.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


